                           EXHIBIT E




Case 20-04002-MJH   Doc 103-5   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 2
Christina Henry

From:                              Christina Henry
Sent:                              Tuesday, February 23, 2021 3:38 PM
To:                                rnorman@houser-law.com; 'johnm@schweetlaw.com'; Joseph McIntosh
Subject:                           Hoover v QLS
Attachments:                       2nd Set of Rogs and RFPs -NewRez.pdf; Hoover - 2nd set - Rogs and RFPs PHH.pdf;
                                   Hoover - 2nd set Rogs and RFPs -HSBC.pdf; 30(b)(1) Notice of Depo - HSBC.pdf; 30(b)
                                   (1) Notice of Depo - NewRez.pdf; 30(b)(1) Notice of Depo - PHH.pdf


Counsels,

Please see the attached discovery or punitive damages and notices of Rule 30(b)(1) depositions se for March 25 th and
March 26th. We would like to minimize expenses and request that you work to identify suitable witnesses ASAP. Trial is
coming up quickly and we are concerned with substance over form here given that trial is coming up quickly
and thus have set these depositions to target the persons most likely to have the relevant information.
However, if you would rather have your rule 30(b)(6) be the deponent we are also open to having those
discussions.

In light of the trial date that is fast approaching, we would like to engage now in fashioning an agreement over
the timeline for punitive damages discovery as directed by the court. We have moved quickly to get this out
to you so that we can engage in that discussion. Please let us know by Thursday the 25 th by the close of
business if you have any concerns or if you need to move the dates for the deposition to accommodate the
deponents. Also, should we need to further meet and confer, I would like to propose Friday morning at 10am
if that is agreeable about all of these topics.


Christina L. Henry, Attorney
Henry & DeGraaff, P.S.
787 Maynard Ave S
Seattle, Washington 98104
Tel 206/330-0595
Fax 206-400-7609
chenry@HDM-legal.com



CONFIDENTIALITY NOTICE: This e-mail may contain information that is protected by the attorney-client and/or the attorney-
work product privilege. It is intended only for the individual named above and the privileges are not waived by virtue of this
having been sent by e-mail. If you are not the intended recipient ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF
THIS COMMUNICATION IS STRICTLY PROHIBITED. If you have received this communication in error, please immediately
notify us by return e-mail or telephone at the e-mail address or telephone number listed above and destroy this transmission
and any attachments without reading or saving in any manner. Thank you




                                                              1


        Case 20-04002-MJH            Doc 103-5       Filed 03/22/21       Ent. 03/22/21 21:31:38          Pg. 2 of 2
